FILED
                              NOT FOR PUBLICATION                           JUN 30 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


DANIEL SARAVIA ROMERO;                           No. 08-71115
ANGELA ORTIZ HERNANDEZ,
                                                 Agency Nos.         A094-377-273
               Petitioners,                                          A094-812-137

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Daniel Saravia Romero and Angela Ortiz Hernandez, natives and citizens of

El Salvador, petition for review of the Board of Immigration Appeals’ order

dismissing their appeal from an immigration judge’s (“IJ”) decision denying their

applications for asylum and withholding of removal. We have jurisdiction under

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

including adverse credibility findings. Shrestha v. Holder, 590 F.3d 1034, 1039

(9th Cir. 2010). We deny the petition for review.

      Romero and Ortiz do not challenge the agency’s dispositive finding that

their asylum applications were untimely, and that they failed to establish changed

or extraordinary circumstances to excuse their untimeliness. Accordingly, we deny

the petition for review as to their asylum claims.

      With respect to Romero’s withholding of removal claim, substantial

evidence supports the agency’s adverse credibility determination based on

Romero’s omission from his declaration that the gang members he fears are the

same former guerrilla members who had previously attempted to recruit him. See

Shrestha, 590 F.3d at 1048 (adverse credibility determination was reasonable

under the “totality of circumstances”); see also Zamanov v. Holder, 649 F.3d 969,

973 (9th Cir. 2011) (“Material alterations in the applicant’s account of persecution

are sufficient to support an adverse credibility finding.”). Romero’s explanations

do not compel a contrary result. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir.

2000). We reject Romero’s contention that the IJ did not provide a reason for her

adverse credibility finding. Apart from this, Romero does not challenge the

agency’s dispositive adverse credibility determination. Thus, in the absence of


                                           2                                   08-71115
credible testimony, Romero’s withholding of removal claim fails. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      With respect to Ortiz’s withholding of removal claim, substantial evidence

supports the agency’s finding that she failed to establish that a protected ground

was or would be at least one central reason for her past mistreatment or fear of

returning to El Salvador. See Parussimova v. Mukasey, 555 F.3d 734, 740 (9th

Cir. 2009) (under the REAL ID Act, a protected ground must be “one central

reason” for an applicant’s persecution); Zetino v. Holder, 622 F.3d 1007, 1016 (9th

Cir. 2010) (“An alien’s desire to be free from harassment by criminals motivated

by theft or random violence by gang members bears no nexus to a protected

ground.”). Thus, Ortiz’s withholding of removal claim fails.

      PETITION FOR REVIEW DENIED.




                                          3                                    08-71115